Citation Nr: 1740402	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  10-09 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to compensation under 38 USCA § 1151 for loss of metatarsal bone of the left great toe as a result of podiatry treatment at a Department of Veterans Affairs medical facility in March 2007, June 2007, and August 2007.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N.K., Associate Counsel 
INTRODUCTION

The Veteran served on active duty from March 1978 to January 1979.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In April 2011, the Veteran testified at a travel Board hearing at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the physical claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) claims file.  CLM contains additional VA treatment records and documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.


FINDING OF FACT

The evidence does not establish that the Veteran has an additional disability as a result of VA negligence, carelessness, lack of proper skill, error in judgment, or similar instance of fault as a result of podiatry treatment at a Department of Veterans Affairs medical facility in March 2007, June 2007, and August 2007; VA exercised the degree of care that would be expected of a reasonable health care provider.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. §  1151 for an additional disability as a result of podiatry treatment at a Department of Veterans Affairs medical facility in March 2007, June 2007, and August 2007 are not met.  38 U.S.C.A. 
§  1151 (West 2014); 38 C.F.R. § 3.361 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  A letter dated May 2008 contained the notice necessary regarding the claim decided herein.  Additionally, neither the claimant nor her representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696  (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's available, pertinent medical records has been completed.  Service treatment records (STRs) and available VA, Social Security Administration (SSA) and private post-service treatment records been obtained.  The claimant has not identified any pertinent, outstanding records that could be obtained to substantiate the claim.  The Board is also unaware of any such records. 

The Veteran was afforded multiple VA opinions for her claim.  The Board finds that the 2013 and 2016 VA opinions, taken together, are adequate, as they are predicated on a thorough examination of the Veteran and consider all of the pertinent evidence of record, to include the Veteran's statements, and provides all the necessary information in order to properly consider the claim, including a supporting explanation.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

A VLJ who chairs a hearing must fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2) (2016); Bryant v. Shinseki, 23 Vet. App. 488 (2010). Here, during the hearing, the AVLJ noted the issues on appeal and elicited testimony regarding the allegations.  Therefore, not only were the issues explained "in terms of the scope of the claim for benefits", but "the outstanding issues material to substantiating the claim," were also explained.  Bryant, 23 Vet. App. at 497.  Furthermore, this claim was remanded to obtain etiological opinions, such that any deficiencies regarding missing evidence were cured.  As such, the Board finds that, consistent with Bryant, it may proceed to adjudicate the claims based on the current record.

Finally, the Board finds there was substantial compliance with the prior remand.  In July 2016, the AOJ was directed to obtain an addendum opinion with regard to whether all of the Veteran's left foot conditions are due to any VA carelessness or negligence.  A VA opinion was issued in November 2016.  Accordingly, the Board finds that the AOJ has complied with the instructions of the prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Merits

The Veteran maintains that the care she received as a result of podiatry treatment at a Department of Veterans Affairs medical facility in March 2007, June 2007, and August 2007 caused a bone disability of the metatarsal bone of the left foot.  

A veteran who suffers disability resulting from hospital care or medical or surgical treatment provided by a VA employee or in a VA facility is entitled to compensation for the additional disability in the same manner as if such additional disability were service-connected if the additional disability was not the result of willful misconduct and was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing that treatment or an event not reasonably foreseeable.  38 U.S.C.A. 
§ 1151(a)(1)(A), (B) 38 C.F.R. § 3.361(a)-(d); Viegas v. Shinseki, 705 F.3d 1374, 1377-78 (Fed. Cir. 2013).  The purpose of the statute is to award benefits to those veterans who were disabled as a result of VA treatment or vocational rehabilitation.  38 U.S.C.A. § 1151(a).

First, there must be evidence of additional disability, as shown by comparing the veteran's condition before and after the VA medical care in question.  38 C.F.R. 
§ 3.361(b).  To determine whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based to the veteran's condition after such care, treatment, examination, services, or program has stopped. VA considers each body part or system separately.  The additional disability must not be the result of the veteran's willful misconduct.  38 U.S.C.A. § 1151(a); 38 C.F.R. § 3.301(c)(3).

Second, the additional disability must be caused by hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program furnished the veteran by VA.  38 C.F.R. 
§ 3.361(c).  The additional disability must have been actually caused by, and not merely coincidental to, hospital care, medical or surgical treatment, or medical examination furnished by a VA employee or in a VA facility.  38 C.F.R. 
§ 3.361(c)(1).  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  The causation element of section 1151 is satisfied not only when an injury is directly or actually caused by the actions of VA employees, but also where an injury occurs in a VA facility resulting from VA's negligence.  Viegas, 705 F.3d at 1378.  Additional disability caused by a veteran's failure to follow properly-given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.36(c)(3).

Third, the proximate cause of the disability, as opposed to a remote contributing cause, must be 1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or 2) an event that was not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361(d).

With regard to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination being the proximate cause of a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent. Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(1). 

With regard to reasonable foreseeability, whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have foreseen or disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. 
§ 3.361 (d)(2); Schertz v. Shinseki, 26 Vet. App. 362, 367-69 (2013). 

Thus, section 1151 contains two causation elements-a veteran's disability must not only be caused by the hospital care or medical treatment he received from VA, but also must be proximately caused by the VA's fault or an unforeseen event.  38 U.S.C.A. § 1151(a)(1).

VA treatment records reflect that the Veteran had the 2007 surgeries on her left foot at the Philadelphia VAMC.  The operation report notes that the Veteran received and understood her discharge instructions after such surgery.  Such instructions included keeping the dressing clean, and keeping the foot dry and intact.  A May 2007 VA record noted the Veteran had been noncompliant with weightbearing and had missed a post-operative appointment.  The Veteran was seen for follow up appointments in August and September 2007. 

A VA examiner examined the Veteran's left foot in June 2008, and provided opinions in June 2008, September 2008 and November 2008.  The examiner opined that it was less likely as not that the Veteran's loss of metatarsal bone of the left great toe was the result of VA treatment originating with the March 2007 bunionectomy.  The examiner further opined that the Veteran's post-operative complications were not unusual and that there was no evidence of carelessness, negligence, lack of proper skill or error in judgement on the part of the VA in furnishing the Veteran's care.  However, in an April 2012 remand, the Board found that the examination inadequate because examiner did not address whether the Veteran had an additional disability as a result of her treatment, nor did she address whether the Veteran's loss of metatarsal bone of the left great toe was an event not reasonably foreseeable by VA medical care providers in providing her treatment.  

A February 2013 VA opinion was thereafter obtained.  The examiner reviewed the Veteran's podiatry treatment records, as well as previously provided medical opinions.  The VA examiner identified the Veteran's current additional left foot disability as status post bunionectomy and status post metatarsal head resection, with residual of persistent pain.  The examiner opined that it was less likely than not that the Veteran's additional left foot disability was caused by or due to any carelessness, negligence, lack of proper skill or error in judgement or fault on the part of the VA in furnishing the care, and that the loss of metatarsal bone of the left great toe was an event not reasonably foreseeable by the treating VA providers.  In an April 2015 remand, the Board found the February 2013 medical opinion was inadequate to properly adjudicate the Veteran's claim as the examiner failed to address all of the Veteran's diagnosed conditions of the left foot.

Thereafter, in February 2016 another VA opinion was issued.  In that opinion a VA podiatrist opined that the Veteran did not properly adhere to the prescribed procedures after her surgery.  Specifically, the examiner found that the Veteran failed to complete her round of antibiotics, missed multiple post operation appointments and also failed to properly follow the non weightbearing instructions.  Furthermore, the Veteran did not properly care for the surgery dressing and bandage.  The examining podiatrist thereby found that no fault could be found in the VA examiners and their care, but was rather in the Veteran's own actions.  With regard to whether the Veteran's disability could have been reasonably foreseen by a reasonable health care provider, the podiatrist opined that missed appointments, failure to take the prescribed medications and failure to adequately care for surgical dressing would be beyond the control of the medical team and are not reasonably foreseeable events.  In a July 2016 remand, the Board noted that the February 2016 opinion provided a thorough analysis of the Veteran's history and a supporting explanation for his opinion, but failed to specifically address the Veteran's additional conditions of the left foot in his opinion.

Accordingly, the same VA podiatrist provided an addendum opinion in November 2016.  The examiner stated that the prior opinion applied to each of the additional left foot disabilities.  The examiner found that the Veteran's status post metatarsal head resection, osteomyelitis and cellulitis to have been treated well within the standard of care and with no gross negligence or carelessness by the VA or its staff shown.  

The Board finds that the evidence of record does not support a finding that the Veteran's left foot disabilities are caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing that treatment or an event not reasonably foreseeable.  First, the Board accords significant probative value to the 2013 and 2016 etiological opinions as they are based upon a thorough review of the relevant evidence and the examiners provided supporting explanations.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that the central issue is whether the examiner was informed of the relevant facts in rendering a medical opinion); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (stating that a medical opinion must clearly consider direct service connection and support its conclusion with an analysis that the Board can consider and weigh against contrary opinions); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).

The Board understands the ongoing frustration the Veteran feels and her steadfast belief that the bunionectomy directly caused her left foot conditions and that, therefore, she is entitled to compensation.  However, the Veteran is not competent to provide an etiological opinion in this regard as the determination of whether the development of additional toe disabilities is due to negligence or reasonably foreseeable events or to noncompliance with post-operative instructions is not capable of lay observation; rather, these are complex medical determinations.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  Accordingly, entitlement to compensation under section 1151 is not warranted.

Because the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine does not apply, and the claims for compensation under 38 C.F.R. 
§ 1151 must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49(1990); Ortiz v. Principi, 274 F. 3d 1361(Fed. Cir. 2001).


ORDER

The claim of entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for loss of metatarsal bone of the left great toe, as a result of treatment at a VA medical facility is denied.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


